Citation Nr: 0608926	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
to account for memory loss.

2.   Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117.

3.   Entitlement to service connection for status post 
hysterectomy with right salpingo-oophorectomy claimed as 
menometrorrhagia, right ovarian cyst and uterine prolapse, 
including as due to an undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 
1117.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
May 1993, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision.  This case 
was last before the Board in November 2005, at which time it 
was remanded to the RO to schedule the veteran for a hearing.

A hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge in February 2006.   During the 
hearing and subsequently in writing, the veteran withdrew the 
issue of entitlement to service connection for a chronic 
condition to account for memory loss.  38 C.F.R. §§ 20.202, 
20.204(b) (2005).  As such this appeal is no longer before 
the Board for appellate consideration.

In February 2006, the veteran submitted additional evidence 
directly to the Board, along with a signed waiver of initial 
RO consideration of the evidence. The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).


The issues of service connection for fibromyalgia, including 
as due to an undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C.A. § 1117 and service 
connection for status post hysterectomy with right salpingo-
oophorectomy claimed as menometrorrhagia, right ovarian cyst 
and uterine prolapse, including as due to an undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C.A. § 1117 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on her part, is required.


FINDINGS OF FACT

The appellant withdrew her appeal seeking entitlement to 
service connection for a chronic condition to account for 
memory loss at her February 2006 videoconference hearing 
before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a videoconference hearing before the Board in February 
2006, the appellant withdrew her appeal of the RO's denial of 
entitlement to service connection for a chronic condition to 
account for memory loss.  The transcript of the hearing 
reduced this intention to writing.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a appellant, it ceases to exist; it is no longer pending 
and it is not viable). 

As of February 2006, the Board had not issued a final 
decision with respect to the claim withdrawn by the 
appellant. Therefore, her withdrawal of this issue is valid.

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d).  Accordingly, because the appellant clearly 
expressed her desire to terminate her appeal of the RO's 
denial of entitlement to service connection for a chronic 
condition to account for memory loss, because he did so in 
writing, and because the Board had not promulgated a decision 
on his appeal at the time of his withdrawal of the appeal, 
the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204(b). As such, further action by 
the Board on this particular matter is not appropriate and 
the appellant's appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for a chronic condition to account for memory loss, is 
dismissed.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on each of these claims.

During a February 2006 hearing before the undersigned Acting 
Veterans Law Judge (VLJ), the veteran asserted, in essence, 
that service connection is warranted for the disabilities at 
issue under the law and regulations relating to compensation 
for certain disabilities due to undiagnosed illnesses.  The 
record indicates that the veteran had service in the 
Southwest Asia theater of operations during Persian Gulf War, 
as her DD Form 214 reflects receipt of the Kuwait Liberation 
Medal (Kuwait). Accordingly, the statutory and regulatory 
provisions regarding claims for undiagnosed illnesses for 
Persian Gulf veterans are applicable to this appeal.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2005).   
Although the September 2004 statement of the case (SOC) 
provided the veteran notice of the cited legal authority, the 
RO has yet to adjudicate the issues on appeal as due to 
undiagnosed illness.  In addition, a May 2003 letter to the 
veteran providing her notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000), did not notify her of the evidence she must show 
to support claims for service connection based on undiagnosed 
illness.

As a related matter, the Board observes in December 2001, the 
provisions of 38 U.S.C.A. § 1117 were substantially amended 
pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, HR 1291 §202, 107 Pub. L. 103, 115 Stat. 976 (Act).  
In addition to continuing authorization to service connect an 
undiagnosed illness, this Act includes an authorization to 
service connect "medically unexplained multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome)." 115 Stat. 989, as codified at 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  The Act also mandated 
that the "amendments made by subsections (a) and (b) shall 
take effect on March 1, 2002."  Given the nature of the 
veteran's musculoskeletal claim, notice of this amendment is 
also required.

The veteran's June 1997 Persian Gulf Examination report 
reflects that the veteran's chief complaints included joint 
pains and low back pain.  She stated that her joint pains 
began in 1994 with all major joints being affected - both 
elbows, both knees and hips.  The veteran stated that her low 
back pain began in 1992.  The examiner's impression was 
chronic arthralgia.  In November 1997 VA outpatient records, 
the veteran complained that her whole body ached to include 
burning in her right upper leg and thigh that occasionally 
affected bilateral extension, tingling in her right thigh, 
and sore muscles.  An examiner noted that the veteran may 
have nerve compression syndrome or "illegible" and had a 
lot of tender points suggestive of fibromyalgia.  However, 
the examiner noted that the veteran did not have fibromyalgia 
at the time.  

While the June 1997 Persian Gulf Examination identifies 
chronic arthralgia and November 1997 VA outpatient records 
identifies tender points as a symptom of fibromyalgia, and 
the latter indicates that these current symptoms experienced 
by the veteran are suggestive of fibromyalgia, the Board 
finds that a more definitive opinion, based on consideration 
of the veteran's documented history and assertions, would be 
helpful in resolving the claim for service connection for 
fibromyalgia now characterized to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 5103A 
(West 2002).

The Board also finds that further medical examination is 
necessary with respect to the veteran's claim for service 
connection for status post hysterectomy with right salpingo-
oophorectomy claimed as menometrorrhagia, right ovarian cyst 
and uterine prolapse, including as due to an undiagnosed 
illness.  Service medical records (SMRs) reflect that the 
veteran complained of a change in menstrual pattern, pelvic 
pain, pain in her lower stomach and frequent urination on 
several occasions.  A June 1991 SMR assessed the veteran with 
pelvic pain, questionable etiology.  A November 2001 
Southeastern Regional Medical Center discharge summary 
reflects that the veteran underwent a hysterectomy and right 
salpingo-oophorectomy and repair or inadvertent cystotomy.  
VA outpatient records from June 2003 through January 2004 
reflect the veteran's continued complaints of pelvic pain.  

In a March 2003 letter, Edwin L. Baker, III, M.D., stated 
that the veteran had suffered with menometrorrhagia, uterine 
prolapse, a right ovarian cyst and much pain, despite 
medications he had prescribed.  Dr. Baker opined that the 
veteran had suffered with this for years, including the years 
she was in the military service; and in fact, it was during 
that time that her problems were exacerbated.  However, the 
record also reflects that the veteran underwent a VA 
examination in September 2003 where the examiner essentially 
found that the veteran's gynecological problems were not 
related to service.  In view of the conflicting medical 
opinions from Dr. Baker and the VA examiner, the Board finds 
that an additional VA gynecological examination, with medical 
nexus opinion, is needed to fairly resolve this claim on 
appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and gynecological examinations, at an appropriate 
VA medical facility. The veteran is hereby advised that, 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claims.  See 38 C.F.R. § 
3.655(b) (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should also obtain and associate with 
the claims file all outstanding records pertaining to the 
matters on appeal from the VA medical center (MC) in 
Fayetteville, North Carolina.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability (ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
these claims should include consideration of the additional 
evidence submitted directly to the Board in February 2006 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006). The letter should also 
request that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
Edwin L. Baker, III., M.D., 800 Oakridge 
Boulevard, Lumberton, North Carolina.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The RO should obtain from the 
Fayetteville VAMC all outstanding 
pertinent records from November 1997 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2005) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and gynecological 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physicians 
designated to examine the veteran, and 
the reports of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and/or studies 
deemed necessary should be accomplished 
(with all findings made available prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Orthopedic examination - The veteran 
should be scheduled for a VA examination 
by a physician who can definitively 
determine whether the appellant actually 
suffers from fibromyalgia, and if so, 
whether it is at least as likely as not 
related to service (i.e. there is at 
least a 50 percent probability), to 
include due to an undiagnosed illness 
related to her service in the Persian 
Gulf as defined in 38 C.F.R. § 3.317.  
The examiner must carefully distinguish 
any pathology caused by any known 
diagnosis from that best attributed to 
fibromyalgia.  

Gynecological examination -  With respect 
to each gynecological complaint or 
symptom, the examiner should specifically 
state whether any are attributable to a 
known diagnostic entity.  If they are 
found to be attributable to a known 
diagnostic entity, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e. there is at 
least a 50 percent probability) that the 
diagnosed entity is otherwise medically 
related to the veteran's period of active 
military service to include due to an 
undiagnosed illness related to her 
service in the Persian Gulf as defined in 
38 C.F.R. § 3.317.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

5.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.   After completing the requested 
development, the RO should readjudicate 
the veteran's claims in light of all 
additional evidence obtained (to include 
that submitted directly to the Board in 
February 2006).  The readjudication must 
include consideration of all  possible 
theories of entitlement to service 
connection - including the revised 
versions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  If the claims are not 
granted to the veteran's satisfaction, 
send her and her  representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the claims to the Board 
for further appellate  consideration, if 
in order. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


